DETAILED ACTION
This Office Action is in response to a communication made on September 12, 2022 and September 30, 2022
Claims 1-20 are pending in the application.
Claims 1, 8 and 15 have been amended by the Applicant
Claims 6, 13 and 20 contain allowable subject matter.
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed September 12, 2022, have been fully considered.
The Applicant argues on page 8 that “both Mathew and Brahmadesam are acting with respect to data that is already indexed”. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anwar et al (US Patent No. 11,334,543 B1) hereinafter Anwar, in view of Brahmadesam et al (US Patent No. 10,929,428B1) hereinafter Brahmadesam, and in further view of Villalobos et al (US Patent Application Pub. No. 2020/0310884 A1) hereinafter Villalobos. 
Regarding claims 1, 8 and 15, Anwar teaches:
A non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed, causing one or more processors to perform operations, the instructions comprising instructions to: receive, by a server, based on input by a user into a user interface, a request to lock a set of data that is not indexed; in response to receiving the request to lock the set of data (see Fig. 2A and col.15 lines 47-60, Anwar shows a data intake and query system which facilitates searching and analyzing large sets of data, that includes an intake system, indexing system, query system, common storage and data store catalog, Fig.3A and col.22 lines 25-41 shows the intake system receives data from a variety of data and stores data in the common storage, and utilizes one or more rules to process the data and make it available to the indexing system, Fig.4A,4B, Fig.9A steps (2)(9) and col.22 line 62-col.23 line 32, col.131 lines 2-36 shows the ingest manager/partition manager partitions the data into buckets and stores data in data store catalog, and the data is indexed after it is partitioned by the partition manager (a set of data that is not indexed), Fig.2B and col.167 line 66-col.168 line 5, col.169 lines 16-45 shows the system manager receiving a request query from a user and implements a read-write lock while it is being queried (request to lock a set of data)
receive a search request for a portion of the locked data; and retrieve the portion of the locked data based on referencing the index (see Fig. 5 and col.23 lines 8-20,  Anwar shows the query system can receive queries from one or more client devices, process the queries to identify the set of data, and execute the query on the set of data (retrieve the portion of the locked data) using the data store catalog (referencing the index)
Anwar does not explicitly show:
modify, by the server, the set of data that is not indexed to be read-only data, thereby causing the set of data that is not indexed to become locked data; 
determine, by the server, whether an amount of bandwidth required to index the locked data exceeds a threshold;
responsive to determining that the amount of bandwidth exceeds the threshold, instruct a secondary server to allocate bandwidth to index a first portion pf the locked data;
index, by the server, a second portion of the locked data in parallel with the secondary server indexing the first portion of the locked data;
generate an index by collating the indexed first portion of the locked data and the indexed second portion of the locked data; .
Brahmadesam shows:
modify, by the server, the set of data that is not indexed to be read-only data, thereby causing the set of data that is not indexed to become locked data; (see Fig. 1 and col.3 lines 39-49, Brahmadesam shows a system in which a database  may be replicated to one or multiple locations in order to increase the availability and durability of the data stored within, col.24 lines 34-46 shows a set of data pages that store a copy of the database may be locked or otherwise treated as read-only to provide a consistent view of the database from which read requests e.g., queries may be performed without a concern that an update would be made to a page while a read was being processed (to be read-only data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anwar to incorporate the teaching of Brahmadesam such that the master node in the indexer cluster obtains a lock on the grouped subset of data, sets the data as read-only. Doing so would improve reliability and provide a consistent view of the database since the system would set the locked data as read-only and the read requests e.g., queries may be performed without a concern that an update would be made to a page while a read was being processed.
Villalobos shows:
determine, by the server, whether an amount of bandwidth required to index the locked data exceeds a threshold; responsive to determining that the amount of bandwidth exceeds the threshold, instruct a secondary server to allocate bandwidth to index a first portion of the locked data; (see Fig. 1 item 120 and [0058], Villalobos shows a system providing infrastructure services such as compute and storage services, hosted in a server, cluster, parallel, or distributed computing system, [0033] shows the system uses object domains to organize computational units across the hardware hosts using partitions i.e., subdivisions of data objects, distributing the load for processing the data objects, [0035] shows an object domain provides an indexing process to organize the object data into discrete groups (to index the… data), [0133],[0135] shows the system manager monitors the hardware hosts processing the plurality of data objects mapped to the partitions, receives data associated with utilization of hardware and software resources, and updates the partition assignments to migrate a processing partition assignment from a first hardware host to a second hardware host (instruct a secondary server to index a first portion of the… data) due to exceeding a threshold for CPU usage associated with the first hardware host (an amount of bandwidth required to index the… data exceeds a threshold)
index, by the server, a second portion of the locked data in parallel with the secondary server indexing the first portion of the locked data; (see [0035],[0037], Villalobos shows an indexing process is used to organize the object data into discrete groups, and the system divides up a large data set of data objects with various data types into the processing partitions for distributed or parallel processing (index, by the server, a second portion of the…data in parallel)
generate an index by collating the indexed first portion of the locked data and the indexed second portion of the locked data (see [0092], Villalobos shows the manager performs data object management which includes the creation of one or more index structures (generate an index), known as a domain index, which map collections of the data objects to the partition and the index structures may index the data object into the partitions (collating the indexed first portion of the…data and the indexed second portion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anwar to incorporate the teaching of Villalobos such that the system/master node monitors the CPU usage of a primary server/indexer and when a threshold is exceeded allocates additional resources in a secondary server/indexer, where each indexer is responsible for storing and searching a bucket or subset of the data in a corresponding data store, and the master node creates an index structure which maps the collection of data to the corresponding bucket and indexer. Doing so would provide improve the system performance and scalability since the system would use the multiple servers/ indexers to provide parallel processing to speed up the searches.

Regarding claims 7 and 14, Anwar modified by Brahmadesam and Villalobos teaches the medium and method of claims 1 and 8
Anwar shows:
The non-transitory computer-readable medium of claim 1, wherein the set of data is stored using cloud storage remote from a client device of the user (see col.3 lines 9-14, Anwar shows the big data ecosystem may include databases such as MySQL and Oracle databases, cloud computing services such as Amazon web services (data is stored using cloud storage).


Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anwar, in views of Brahmadesam and Villalobos, and in further view of Bafna et al (US Patent Application Pub. No. 2018/0157522 A1) hereinafter Bafna.
Regarding claims 2, 9 and 16, Anwar modified by Brahmadesam and Villalobos teaches the medium, method and system of claims 1, 8 and 15
Anwar does not explicitly show:
The non-transitory computer-readable medium of claim 1, wherein the instructions to determine, by the server, whether the amount of bandwidth required to index the locked data exceeds a threshold comprise instructions to determine that the amount of bandwidth required to index the locked data exceeds the threshold responsive to determining that, in the course of indexing the locked data, the threshold amount of bandwidth has been used
Bafna shows:
The non-transitory computer-readable medium of claim 1, wherein the instructions to determine, by the server, whether the amount of bandwidth required to index the locked data exceeds a threshold comprise instructions to determine that the amount of bandwidth required to index the locked data exceeds the threshold responsive to determining that, in the course of indexing the locked data, the threshold amount of bandwidth has been used (see [0062],[0231],[0233], Bafna shows system monitors the health of the host machine in a cluster, and when a resource usage threshold e.g., 95% of CPU or memory usage is reached, the system allocates additional resources e.g., CPU or memory, and these steps are performed in real time (in the course of indexing the locked data, the threshold amount of bandwidth has been used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anwar and Villalobos to incorporate the teaching of Bafna such that the system monitors in real-time the CPU usage of a primary server and when a threshold is exceeded allocates additional resources in a secondary server. Doing so would provide improved performance and scalability since the system would use the secondary server and provide parallel processing to index the data.

Regarding claims 3, 10 and 17 Anwar modified by Brahmadesam and Villalobos teaches medium, method and system of claims 1, 8 and 15
Anwar does not explicitly show:
The non-transitory computer-readable medium of claim 1, wherein the instructions to determine, by the server, whether the amount of bandwidth required to index the locked data exceeds a threshold comprise instructions to: prior to indexing the locked data, determine an amount of bandwidth required to index the locked data; compare the determined amount to the threshold; and determine whether the amount exceeds the threshold based on the comparison
Bafna shows:
The non-transitory computer-readable medium of claim 1, wherein the instructions to determine, by the server, whether the amount of bandwidth required to index the locked data exceeds a threshold comprise instructions to: prior to indexing the locked data, determine an amount of bandwidth required to index the locked data; compare the determined amount to the threshold; and determine whether the amount exceeds the threshold based on the comparison (see [0075], Bafna shows the system may incorporate a machine-learning model trained on historical data to predict (determine an amount of bandwidth required to index the locked data), [0062],[0231],[0233], shows when a resource usage threshold e.g., 95% of CPU or memory usage is reached, the system allocates additional resources e.g., CPU or memory (compare the determined amount to the threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anwar and Villalobos to incorporate the teaching of Bafna such that the system monitors in real-time the CPU usage of a primary server and uses historical data to determine when a threshold is exceeded allocates additional resources in a secondary server. Doing so would provide improved performance and scalability since the system would use the secondary server and provide parallel processing to index the data.

Regarding claims 4, 11 and 18 Anwar modified by Brahmadesam and Villalobos teaches medium, method and system of claims 3, 10 and 17
Anwar does not explicitly show:
The non-transitory computer-readable medium of claim 3, wherein the instructions to determine the amount of bandwidth required to index the locked data comprise instructions to: input a representation of the locked data into a machine-learned model; and receive as output from the machine-learned model an amount of bandwidth required to index the locked data
Bafna shows:
The non-transitory computer-readable medium of claim 3, wherein the instructions to determine the amount of bandwidth required to index the locked data comprise instructions to: input a representation of the locked data into a machine-learned model; and receive as output from the machine-learned model an amount of bandwidth required to index the locked data (see [0075], Bafna shows the system incorporates a machine-learning model trained on historical data (input a representation of the locked data) to predict (output from the machine-learned model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anwar to incorporate the teaching of Bafna such that the system uses real-time and historical data on CPU usage of the servers and uses machine trained model to predict CPU usage to determine when a threshold is exceeded. Doing so would provide improved performance and scalability since the system would use the allocate additional server and provide parallel processing of the index data.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anwar, in views of Brahmadesam and Villalobos, and in further view of Saha et al (US Patent No. 10,613,899 B1) hereinafter Saha.
Regarding claims 5, 12 and 19, Anwar modified by Brahmadesam and Villalobos teaches medium, method and system of claims 4, 11 and 18
Anwar does not explicitly show:
The non-transitory computer-readable medium of claim 4, wherein the instructions further comprise instructions to instruct, by the server, the secondary server to reserve the output amount of bandwidth required to index the locked data
Saha shows:
The non-transitory computer-readable medium of claim 4, wherein the instructions further comprise instructions to instruct, by the server, the secondary server to reserve the output amount of bandwidth required to index the locked data (see Fig.2 and col.1 lines 15-18, col.5 lines 20-25, Saha shows a database management system for facilitating run time predictions associated with cloud-computing tasks using the predicted run time to schedule resource locking, Fig.5 and col.10 lines 21-31 shows a process for performing tasks on resources of a cloud computing system in which the time estimates generated for such tasks are used to reserve or lock the resources affected by a task in an efficient manner such that the resource is not reserved for a longer duration than is necessary to complete a given task (reserve the output amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mathew to incorporate the teaching of Sahaa such that the system uses real-time and historical data on CPU usage of the servers/indexers and uses machine trained model to predict CPU usage and reserve the output amount. Doing so would provide improved performance and efficiencies since the system would use the allocate additional server which has the available CPU capacity.

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s note: 
Regarding dependent claim 6: 
“The non-transitory computer-readable medium of claim 4, wherein the machine-learned model was trained using…the prior data sets” is disclosed in cited prior art by Anwar, Brahmadesam, Villalobos and Bafna;
“model was trained using data-label pairs of a representation of data size from prior data sets as paired to an amount of bandwidth required to index” is disclosed in cited prior art by Dey;
	Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined Anwar, Brahmadesam, Villalobos, Bafna and Dey to arrive at the present invention as recited in the context of independent claim 1 and its dependent claims 3, 4 and 6 as a whole. 
	Dependent claims 13 and 20 are allowable for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

RANJAN PANT
Examiner
Art Unit 2458 
/RP/